This matter comes before the court on defendant’s motion to vacate the stay granted by this court on February 24, 1977 for failure of the plaintiff to post the bond required in that order, and on plaintiff’s motion to vacate that portion of the order requiring a bond.
The defendant’s motion to vacate the stay is denied. The plaintiff’s motion .to vacate that portion of the order, requiring *928the bond is granted, on condition that the plaintiff present evidence to this court that the defendant has been added as loss payee on plaintiff’s fire insurance policy on the real estate which is the subject of defendant’s mortgage.
Gertrude M. Jayne Fowler, pro se, for plaintiff.
John E. Martinelli, for defendant.
This case is assigned to the calendar for October, 1977 for oral argument.